Exhibit 10.1

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) is made and entered into as of this
         day November, 2005, by and among the Holders named in Schedule 1 hereto
(each a “Holder” and collectively, the “Holders”), and LTX Corporation, a
Massachusetts corporation (the “Company”).

 

RECITALS

 

WHEREAS, each Holder currently holds the principal amount of the Company’s
4 1/4% Convertible Subordinated Notes due 2006 as set forth opposite each
Holder’s name on Schedule 1 hereto (the “Outstanding Notes”);

 

WHEREAS, each Holder desires to exchange the Outstanding Notes for an equal
principal amount of the Company’s 4 1/4% Convertible Senior Notes due 2007 (the
“New Notes”) on the terms and conditions set forth in this Agreement (the
“Exchange Transaction”);

 

WHEREAS, the New Notes will be issued pursuant to the Indenture, to be entered
by the Company and the Trustee named therein (the “Indenture”), substantially in
the form of Exhibit A hereto; and

 

WHEREAS, the Company desires to issue to each Holder the principal amount of New
Notes as set forth opposite each Holder’s name on Schedule 1 in exchange for the
Outstanding Notes in the Exchange Transaction.

 

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I

Exchange

 

Section 1.1 The Exchange. Upon the terms and subject to the conditions of this
Agreement, at the Closing (as defined herein), the Company shall issue and
exchange $                 in aggregate principal amount of New Notes plus all
accrued and unpaid interest on the Outstanding Notes at the day prior to Closing
for an equal principal amount of Outstanding Notes.

 

Section 1.2 Closing. The closing is anticipated to take place on the date hereof
at the offices of the Company, 50 Rosemont Road, Westwood, Massachusetts 02090,
or on such other date and at such other place as the parties may agree in
writing (the “Closing”). At the Closing, each Holder shall deliver or cause to
be delivered to the Company all of such Holder’s right, title and interest in
and to all of the Outstanding Notes, and all documentation related thereto, and
whatever documents of conveyance or transfer may be necessary or desirable to
transfer to and



--------------------------------------------------------------------------------

confirm in the Company all right, title and interest in and to the Outstanding
Notes, and the Company shall issue to each Holder the New Notes and pay to each
Holder in cash by wire transfer of immediately available funds an amount equal
to the accrued and unpaid interest on each Holder’s Outstanding Notes at the day
prior to the Closing.

 

Section 1.3 Conditions to Closing. This Agreement and the Exchange Transaction
shall become effective upon the satisfaction of the following conditions:

 

(a) Each Holder and the Company shall have executed and delivered to each other
this Agreement;

 

(b) The Company and the Trustee shall have executed and delivered the Indenture;

 

(c) The Company shall have executed and delivered the New Notes in the principal
amount set forth in Section 1.1;

 

(d) Each Holder shall have delivered, or caused to be delivered, to the Company
the Outstanding Notes being exchanged pursuant to this Agreement; and

 

(e) The Company shall have delivered to the Holders a certificate of the
Company, dated the Closing Date, executed by the secretary of the Company
certifying in such capacity and on behalf of the Company (i) as to the
incumbency and signature of the officer of the Company who executed this
Agreement and the New Notes; and (ii) as to the adoption of resolutions of the
board of directors of the Company which are in full force and effect on the
Closing Date, authorizing (x) the execution and delivery of this Agreement and
the New Notes; and (y) the performance of the obligations of the Company
hereunder and thereunder;

 

Section 1.4 Exchange of Additional Notes. Simultaneously with or after the
Closing, subject to the terms of the Indenture, the Company may issue to one or
more holders of Outstanding Notes New Notes in an aggregate principal amount
that, together with the New Notes issued pursuant to this Agreement, does not
exceed $88,300,000.

 

ARTICLE II

Representations and Warranties of the Holders

 

Each Holder hereby makes the following representations and warranties, each of
which is true and correct on the date hereof and shall survive the date of the
Closing and the transactions contemplated hereby to the extent set forth herein.

 

Section 2.1 Existence and Power.

 

(a) Such Holder is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has the power, authority
and capacity to execute and deliver this Agreement, to perform such Holder’s
obligations hereunder, and to consummate the transactions contemplated hereby.

 

- 2 -



--------------------------------------------------------------------------------

(b) The execution of this Agreement by such Holder and the consummation by such
Holder of the transactions contemplated hereby do not and will not constitute or
result in a breach, violation or default under any note, bond, mortgage, deed,
indenture, lien, instrument, contract, agreement, lease or license, whether
written or oral, express or implied, or any statute, law, ordinance, decree,
order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, governmental authority, arbitrator, mediator
or similar body on the part of such Holder or on the part of any other party
thereto or cause the acceleration or termination of any obligation or right of
such Holder.

 

Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by such Holder and constitutes a legal, valid
and binding obligation of such Holder, enforceable against such Holder in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity.

 

Section 2.3 Title to Outstanding Notes. Such Holder is the sole legal and
beneficial owner of and has good and valid title to the Outstanding Notes, free
and clear of any mortgage, lien, pledge, charge, security interest, encumbrance,
title retention agreement, option, equity or other adverse claim thereto. Such
Holder has not, in whole or in part, (i) assigned, transferred, hypothecated,
pledged or otherwise disposed of the Outstanding Notes or the rights of such
Holder in such Outstanding Notes, or (ii) given any person or entity any
transfer order, power of attorney or other authority of any nature whatsoever
with respect to such Outstanding Notes.

 

Section 2.4 Investment Decision. Such Holder is a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended (the “Securities Act”), and was not organized for the purpose of
acquiring the New Notes or the shares of the Company’s common stock (the “Common
Stock”), $.05 par value per share, into which the New Notes may be converted
(the “Underlying Common Stock”). Such Holder (or its authorized representative)
is familiar with the Company’s objectives and business plan, has reviewed the
Company’s filings with the Securities and Exchange Commission (the “SEC”),
including, without limitation, the Company’s Annual Report on Form 10-K filed on
October 11, 2005 and the Company’s Definitive Proxy Statement filed on
October 14, 2005 (all of such filings with the SEC referred to, collectively, as
the “SEC Documents”), and has had such opportunity to ask questions of and to
obtain from representatives of the Company such information as is necessary to
permit such Holder to evaluate the merits and risks of its investment in the
Company and has independently, without reliance upon any representatives of the
Company and based on such information as such Holder deemed appropriate, made
its own analysis and decision to enter into this Agreement. Such Holder has had
the opportunity to consult with its accounting, tax, financial and legal
advisors to be able to evaluate the risks involved in the exchange of the
Outstanding Notes pursuant hereto and to make an informed investment decision
with respect to such exchange. Such Holder acknowledges that the Company is
relying on the truth and accuracy of the foregoing representations and
warranties in the offering of the New Notes to such Holder without having first
registered the New Notes or the Underlying Common Stock under the Securities
Act.

 

- 3 -



--------------------------------------------------------------------------------

Section 2.5 Purchase Entirely for Own Account. Such Holder is acquiring the New
Notes only for investment purposes for such Holder’s own account. Such Holder is
not acquiring the Notes with a view to the resale or distribution of any part
thereof, and such Holder has no present intention of selling, granting any
participation in, or otherwise distributing the same. Such Holder does not
presently have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
person, with respect to any of the New Notes.

 

Section 2.6 Restricted Securities. Such Holder understands that neither the New
Notes nor the Underlying Common Stock have been, or will be, registered under
the Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of such Holder’s
representations as expressed herein. Such Holder understands that the New Notes
(and the Underlying Common Stock) are “restricted securities” under applicable
U.S. federal and state securities laws and that, pursuant to these laws, such
Holder must hold the New Notes (and the Underlying Common Stock) indefinitely
unless they are registered with the Securities and Exchange Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. Such Holder acknowledges that the
Company has no obligation to register or qualify the New Notes or the Underlying
Common Stock for resale. Such Holder further acknowledges that if an exemption
from registration or qualification is available, it may be conditioned on
various requirements including, but not limited to, the time and manner of sale,
the holding period for the New Notes (and the Underlying Common Stock), and on
requirements relating to the Company which are outside such Holder’s control,
and which the Company is under no obligation and may not be able to satisfy.

 

Section 2.7 No Public Market. Such Holder understands that no public market now
exists for the New Notes, and that the Company has made no assurance that a
public market will ever exist for the New Notes.

 

Section 2.8 Legends. Such Holder understands that the New Notes and any shares
of Underlying Common Stock will bear one or more of the legends required by the
Indenture, and the removal of such legends shall be governed by the terms of the
Indenture.

 

Section 2.9 Affiliate Status. Such Holder is not, and has not been during the
preceding three months, an “affiliate” of the company as such term is defined in
Rule 144 under the Securities Act.

 

ARTICLE III

Representations, Warranties and Covenants of the Company

 

The Company hereby makes the following representations, warranties, and
covenants each of which is true and correct on the date hereof and shall survive
the date of the Closing and the transactions contemplated hereby to the extent
set forth herein.

 

- 4 -



--------------------------------------------------------------------------------

Section 3.1 Existence and Power.

 

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Massachusetts and has the power,
authority and capacity to execute and deliver this Agreement, to perform the
Company’s obligations hereunder, and to consummate the transactions contemplated
hereby.

 

(b) The execution of this Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby (i) does not require the
consent, approval, authorization, order, registration or qualification of, or
filing with, any governmental authority or court, or body or arbitrator having
jurisdiction over the Company other than the SEC, state securities regulators,
the NASDAQ National Market, The Depository Trust Company and PORTAL; and
(ii) does not and will not constitute or result in a breach, violation or
default under any note, bond, mortgage, deed, indenture, lien, instrument,
contract, agreement, lease or license, whether written or oral, express or
implied, or with the Company’s articles of organization or by-laws, or any
statute, law, ordinance, decree, order, injunction, rule, directive, judgment or
regulation of any court, administrative or regulatory body, governmental
authority, arbitrator, mediator or similar body on the part of the Company or on
the part of any other party thereto or cause the acceleration or termination of
any obligation or right of the Company or any other party thereto.

 

Section 3.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity.

 

Section 3.3 Capitalization. At the Closing, the authorized capital stock of the
Company will consist of 200,000,000 shares of Common Stock, par value $0.05 per
share. As of the close of business on November 8, 2005, there were 61,536,392
shares of Common Stock issued and outstanding. All such issued and outstanding
shares have been duly authorized and validly issued, and are fully paid and
non-assessable, and were issued in compliance with all applicable state and
federal laws concerning the issuance of securities and all applicable
pre-emptive, participation, rights of first refusal and other similar rights.

 

Section 3.4 Valid Issuance of the New Notes. The New Notes, when issued, sold
and delivered in accordance with the terms and for the consideration set forth
in this Agreement, will constitute legal and binding obligations of the Company,
be validly issued and free of restrictions on transfer other than restrictions
on transfer under this Agreement, applicable state and federal securities laws
and liens or encumbrances created by or imposed by a Holder, and enforceable
against the Company in accordance with their terms, except that such enforcement
may be limited by (a) bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting or relating to enforcement of creditors’ rights
generally, and (b) general principles of equity. Assuming the accuracy of the
representations of each Holder in Section 2 of this Agreement and subject to the
filings required under the federal and state securities laws, the New Notes will
be

 

- 5 -



--------------------------------------------------------------------------------

issued in compliance in all material respects with all applicable federal and
state securities laws. The Underlying Common Stock has been duly reserved for
issuance, and upon issuance in accordance with the terms of the Company’s
Articles of Organization, as amended, will be validly issued, fully paid and
nonassessable and free of restrictions on transfer other than restrictions on
transfer under applicable federal and state securities laws and liens or
encumbrances created by or imposed by a Holder. Based in part upon the
representations of each Holder in Section 2 of this Agreement, the Underlying
Common Stock will be issued in compliance in all material respects with all
applicable federal and state securities laws.

 

Section 3.5 Financial Statements. Except as qualified in the SEC Documents, the
audited and unaudited financial statements and schedules included in the SEC
Documents, present fairly in all material respects the consolidated financial
position of the Company and its subsidiaries as of the dates indicated and the
consolidated results of operations and cash flows of the Company and its
subsidiaries for the periods specified; except as qualified in the SEC
Documents, such financial statements and schedules have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis during the periods involved.

 

Section 3.6 Legal Proceedings. No legal or governmental proceedings or
investigations are pending or, to the knowledge of the Company, threatened to
which the Company is a party or to which the property of the Company or any of
its subsidiaries is subject that are not described in the SEC Documents, except
for such proceedings or investigations which would not reasonably be expected
to, singly or in the aggregate, result in a Material Adverse Effect. As used in
this Agreement, the term “Material Adverse Effect” shall mean when used in
respect of any matter relating to the Company a material adverse effect on the
business, condition (financial or otherwise), properties or results of
operations of the Company and its subsidiaries, considered as one enterprise, or
would materially adversely affect the ability of the Company to perform its
obligations under the Agreement and the New Notes.

 

Section 3.7 Intellectual Property. The Company and its subsidiaries own or
possess, or can acquire on reasonable terms, adequate rights to use all material
patents, trademarks, service marks, trade names and copyrights, licenses, all
applications and registrations for each of the foregoing, and all other material
proprietary rights and confidential information necessary to conduct their
respective businesses as currently conducted; and none of the Company and its
subsidiaries has received any notice, or is otherwise aware, of any infringement
of or conflict with the rights of any third party with respect to any of the
foregoing which would reasonably be expected to, singly or in the aggregate,
result in a Material Adverse Effect.

 

Section 3.8 Insurance. The Company and its subsidiaries are insured by insurers
of recognized financial responsibility (including self-insurance) against such
losses and risks and in such amounts and with such deductibles as are believed
to be prudent in the businesses in which they are engaged, except where the
failure to have such would not reasonably be expected to have a Material Adverse
Effect; and none of the Company and its subsidiaries has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not reasonably be
expected to have a Material Adverse Effect.

 

- 6 -



--------------------------------------------------------------------------------

Section 3.9 Compliance with Laws; Permits. The Company and its subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to have such certificates,
authorizations and permits would not reasonably be expected to have a Material
Adverse Effect, and none of the Company and its subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which would reasonably be expected to,
singly or in the aggregate, result in a Material Adverse Effect. The Company and
its subsidiaries are and have been in compliance with all applicable laws,
statutes, ordinances, rules, regulations, orders, judgments, decisions, decrees,
standards, and requirements relating to their respective businesses, except
where any such non-compliance would not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.10 No Material Adverse Effect. Since the respective dates as of which
information is given in the SEC Documents, there has not been any Material
Adverse Effect affecting the Company or its subsidiaries.

 

ARTICLE IV

Miscellaneous Provisions

 

Section 4.1 Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid) to such address and to the attention of such
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder when
delivered personally, three business days after deposit in the U.S. mail postage
prepaid with return receipt requested and two business days after deposit
postage prepaid with a reputable overnight courier service for delivery on the
next business day.

 

Section 4.2 Hart-Scott-Rodino Act. Each Holder agrees not to convert any New
Notes unless any waiting period under the Hart-Scott-Rodino Antirust
Improvements Act of 1976, as amended, applicable to such conversion shall have
expired or been terminated. The Company agrees to use commercially reasonable
efforts to assist each Holder in causing any such waiting period to expire or
terminate.

 

Section 4.3 Entire Agreement. This Agreement, the schedules hereto, and the
other documents and agreements executed in connection with the Exchange
Transaction embody the entire agreement and understanding of the parties hereto
with respect to the subject matter hereof and supersede all prior and
contemporaneous oral or written agreements, representations, warranties,
contracts, correspondence, conversations, memoranda and understandings between
or among the parties or any of their agents, representatives or affiliates
relative to such subject matter, including, without limitation, any term sheets,
emails or draft documents.

 

Section 4.4 Assignment; Binding Agreement. This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon the parties hereto and their successors and assigns.

 

- 7 -



--------------------------------------------------------------------------------

Section 4.5 Counterparts. This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by such party.

 

Section 4.6 Remedies Cumulative. Except as otherwise provided herein, all rights
and remedies of the parties under this Agreement are cumulative and without
prejudice to any other rights or remedies available at law.

 

Section 4.7 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its choice of law rules.

 

Section 4.8 No Third Party Beneficiaries or Other Rights. Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.

 

Section 4.9 Waiver; Consent. This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given or
consented thereto. Except to the extent otherwise agreed in writing, no waiver
of any term, condition or other provision of this Agreement, or any breach
thereof shall be deemed to be a waiver of any other term, condition or provision
or any breach thereof, or any subsequent breach of the same term, condition or
provision, nor shall any forbearance to seek a remedy for any noncompliance or
breach be deemed to be a waiver of a party’s rights and remedies with respect to
such noncompliance or breach.

 

Section 4.10 Word Meanings. The words such as “herein”, “hereinafter”, “hereof”,
and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The singular shall include the plural, and vice versa, unless the context
otherwise requires. The masculine shall include the feminine and neuter, and
vice versa, unless the context otherwise requires.

 

Section 4.11 No Broker. Neither party has engaged any third party as broker or
finder or incurred or become obligated to pay any broker’s commission or
finder’s fee in connection with the transactions contemplated by this Agreement
other than such fees and expenses for which it shall be solely responsible.

 

Section 4.12 Further Assurances. Each Holder and the Company each hereby agree
to execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, as either
party may reasonably request in connection with the transactions contemplated by
this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

Section 4.13 Costs and Expenses. Each Holder and the Company shall each pay
their own respective costs and expenses incurred in connection with the
negotiation, preparation, execution and performance of this Agreement,
including, but not limited to, attorneys’ fees.

 

Section 4.14 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 4.15 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY.]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

HOLDERS:

 

By:

   

Name:

   

Title:

   



--------------------------------------------------------------------------------

THE COMPANY:

LTX CORPORATION

By:

   

Name:

   

Title:

   



--------------------------------------------------------------------------------

SCHEDULE 1

 

Name of Holder

--------------------------------------------------------------------------------

   Aggregate
Principal
Amount of
Outstanding
Notes


--------------------------------------------------------------------------------

   Aggregate Principal
Amount of New
Notes


--------------------------------------------------------------------------------